October 17, 1930. The opinion of the Court was delivered by
The facts and issues involved in this case are stated in the order of his Honor, Judge W.H. Townsend, from which order the appeal is taken. Under the authority of the case of Branchville Motor Company et al. v. L.H. Addenet al. 158 S.C. 90, 155 S.E., 277, recently filed, the order of Judge Townsend is sustained, and the judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE MENDEL L. SMITH concur.